           Case 5:19-cv-00297-LHK Document 31 Filed 05/22/19 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10

11   ADLIFE MARKETING &                                 )
     COMMUNICATIONS COMPANY, INC.,                      )   CASE NO. 3:19-cv-00297-JSC
12                                                      )
                            Plaintiff,                  )
13   vs.                                                )   JOINT CASE MANAGEMENT
                                                        )   STATEMENT AND [PROPOSED] ORDER
14   POPSUGAR, INC.,                                    )   [Civil Local Rule 16-9]
15                                                      )
                             Defendant.                 )
16                                                      )
                                                        )
17                                                      )
                                                        )
18
                                                        )
19

20          Plaintiff Adlife Marketing & Communications Company, Inc. (“Plaintiff”) and Defendant
21   POPSUGAR Inc. (“Defendant”) jointly submit this JOINT CASE MANAGEMENT STATEMENT
22   & PROPOSED ORDER pursuant to the Standing Order for All Judges of the Northern District of
23   California and Civil Local Rule 16-9.
24          1.       Jurisdiction & Service
25               •   This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq. The Court has
26                   subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and
27

28           JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                       1
          Case 5:19-cv-00297-LHK Document 31 Filed 05/22/19 Page 2 of 10




 1                   1338(a).

 2               •   The Court has personal jurisdiction over Defendant because Defendant resides in

 3                   and/or transacts business in this district.

 4               •   Venue is proper in this district pursuant to 28 U.S.C. § 1400(a) because Defendant

 5                   resides in and/or transacts business in this district.

 6               •   No parties remain to be served.

 7          2.       Facts

 8          Plaintiff’s Statement:
 9          Plaintiff is an advertising agency specializing in design, digital marketing, print advertising
10   and photography. Plaintiff’s principal place of business is at 38 Church Street, Pawtucket, Rhode
11   Island 02860.
12          Defendant is a foreign business corporation organized and existing under the laws of the
13   State of Delaware, with a place of business 386 Park Avenue South, 9th Floor, New York, NY,
14   10016. Defendant is a for-profit entity.
15          Defendant is a sophisticated global media and technology company with a significant
16   Internet presence. Defendant regularly exploits copyrighted materials as part of the ordinary course
17   of its business and is, or at least should be, well-versed in the protections afforded to copyrighted
18   materials, the scope, limitations and restriction on the use of, copyrighted materials, what

19   constitutes copyright infringement, and the penalties for copyright infringement.

20          At all relevant times, Defendant has owned and operated a website at the URL:

21   www.popsugar.com (the “Website”).

22          Plaintiff owns all right, title and interest in and to a creative photograph of fish tacos (the

23   “Photograph”). A true and correct copy of the Photograph is attached as Exhibit A to Plaintiff’s

24   Complaint. The Photograph was registered with the United States Copyright Office on March 8,

25   2017 and was given registration number VA 2-046-924.

26          On or about March 1, 2017, Defendant ran an article on the Website titled “Go Meatless

27

28            JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                          2
          Case 5:19-cv-00297-LHK Document 31 Filed 05/22/19 Page 3 of 10




 1   Over Lent With These Fresh Fish Recipes.” [See URL

 2   https://www.popsugar.com/food/photogallery/27905441/image/40245347/Blackened-Tilapia-

 3   Tacos-Red-Cabbage-Avocado-Crema.] Such article prominently featured the Photograph. A true

 4   and correct copy of the article and a screenshot of the Photograph as published in the article are

 5   attached to Plaintiff’s Complaint as Exhibit C.

 6          Defendant did not license the Photograph from Plaintiff for its article, nor did Defendant

 7   have Plaintiff’s permission or consent to publish the Photograph on its Website. Defendant

 8   consequently infringed Plaintiff’s copyright in the Photograph.
 9          Defendant’s Statement:
10          Defendant is a global media and technology company that delivers inspiring and informative
11   multi-platform content relating to entertainment, fashion, beauty, fitness, parenting, food and health.
12   Defendant is a Delaware corporation with its principal place of business at 111 Sutter Street, Floor
13   16, San Francisco, California, 94104. Plaintiff alleges that it is an advertising agency specializing in
14   design, digital marketing, print advertising and photography. Upon information and belief, Plaintiff
15   monetizes works of art acquired from photographers.
16          Plaintiff alleges that it is the copyright holder of a photograph of fish tacos that appeared in a
17   post on Defendant’s website (the “Photograph”), and that Plaintiff has at all times been the sole
18   owner of all right, title and interest in and to the Photograph. Plaintiff further alleges that the

19   Photograph was registered with the United States Copyright Office and given registration number

20   VA 2-046-924.

21          Plaintiff asserts a claim for copyright infringement based on this Photograph.

22          3.      Legal Issues

23          Plaintiff’s Statement:

24          Plaintiff’s Complaint asserts a single claim for copyright infringement. The legal issues

25   raised in this case by such claim are the following:

26          a.      Can Plaintiff establish the elements to prevail on its claim for copyright

27

28            JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                         3
          Case 5:19-cv-00297-LHK Document 31 Filed 05/22/19 Page 4 of 10




 1   infringement? To establish such claim, Plaintiff must establish that it owns a valid copyright and

 2   that Defendant copied the protected elements of the copyrighted work. [Feist Pub. Inc. v. Rural Tel

 3   Serv. Co., 499 U.S. 340, 361 (1991); Briggs v. Blomkamp, 70 F.Supp.3d 1155, 1163 (N.D. Cal.

 4   2014).]

 5             b.     If Plaintiff can establish its claim for copyright infringement, how much in damages

 6   should be awarded to Plaintiff?

 7             Defendant’s Statement:

 8             Defendant POPSUGAR disputes Plaintiff’s ability to establish liability. Defendant also
 9   intends to argue that any alleged use of Plaintiff’s Photograph constitutes fair use. See Campbell v.
10   Acuff-Rose Music, Inc., 510 U.S. 569, 577 (1994). Defendant POPSUGAR further disputes the
11   appropriate forms and extent of relief Plaintiff seeks, including monetary damages, punitive
12   damages, and attorneys’ fees and costs.
13             4.     Motions
14             Plaintiff and Defendant may move for summary judgment on the issue of liability at or
15   before the close of discovery.
16             5.     Amendment of Pleadings
17             The parties request that the Court set a deadline to seek amendment of the pleadings
18   pursuant to Fed. R. Civ. P. 15 prior to the close of fact discovery.

19             6.     Evidence Preservation

20             The parties certify that the parties have reviewed the Guidelines Relating to the Discovery of

21   Electronically Stored Information (“ESI Guidelines”), and confirm that the parties have met and

22   conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to

23   preserve evidence relevant to the issues reasonably evident in this action.

24             7.     Disclosures

25             The parties shall exchange Rule 26(a) initial disclosures on or before May 31, 2019.

26

27

28              JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                         4
     Case 5:19-cv-00297-LHK Document 31 Filed 05/22/19 Page 5 of 10




 1    8.       Discovery

 2         •   No discovery has taken place to date.

 3         •   Plaintiff intends to discover (a) all information and documents pertaining to

 4             Defendant’s acquisition, copying and posting of the Photograph; and (b) all

 5             information and documents relevant to Defendant’s defenses and Plaintiff’s damages

 6             claim.

 7         •   Defendant intends to take discovery regarding—among other things—(a) Plaintiff’s

 8             ownership of the Photograph and (b) actual damages suffered by Plaintiff as a result
 9             of any alleged infringement of the Photograph.
10         •   There are no proposed limitations or modifications of the discovery rules.
11         •   The parties are discussing whether to agree to use the Court’s Expedited Trial
12             Procedure to resolve this case, which will modify the general rules applicable to
13             discovery.
14         •   The parties will enter into a stipulated ESI order consistent with the Northern
15             District’s model. Such order will increase efficiency by articulating the parameters
16             for review and production and will reduce the likelihood of future disputes.
17         •   The parties agree that service of written discovery and other non-filed documents
18             would be effective if served on the Parties via e-mail. The Parties also agree that

19             document productions shall be made, so far as practicable, in electronic, searchable

20             format as requested, subject to the right of any party to inspect the original hard

21             copies. The Parties shall continue to confer on protocols for production of

22             electronically stored information.

23    There are no discovery disputes at this time.

24    Discovery Plan

25         •   Last day to seek amendment of pleadings: July 31, 2019

26         •   Completion of Fact Discovery: October 31, 2019

27

28     JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                    5
          Case 5:19-cv-00297-LHK Document 31 Filed 05/22/19 Page 6 of 10




 1                •   Disclosure of Expert Witnesses: December 20, 2019

 2                •   Initial Exchange of Expert Witness Reports: January 31, 2020

 3                •   Exchange of Rebuttal Expert Witness Reports: February 28, 2020

 4                •   Completion of Expert Discovery: March 31, 2020

 5          9.        Class Actions

 6          Not applicable.

 7          10.       Related Cases

 8          None.
 9          11.       Relief
10          Plaintiff’s statement:
11          Under 17 U.S.C. § 504(b), a copyright owner like Plaintiff is entitled to recover actual
12   damages that take into account any lost licensing fees, diminution of the value of its copyright,
13   and/or the profits, benefits, and advantages gained by an infringer like Defendant as a result of the
14   infringement. Plaintiff has not yet taken any discovery on damages issues so it is not yet able to
15   quantify the amount of its damages.
16          Defendant’s statement:
17          Defendant denies that POPSUGAR is liable for the alleged conduct or that Plaintiff is
18   entitled to the damages it seeks.

19          12.       Settlement and ADR

20          Plaintiff has made a settlement demand which is being considered by Defendant. No ADR

21   efforts have been made thus far. The Parties desire a mediation with a Magistrate Judge following

22   the close of discovery.

23          13.       Consent to Magistrate Judge for All Purposes

24          Plaintiff does not consent.

25          14.       Other References

26          Not applicable.

27

28            JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                        6
             Case 5:19-cv-00297-LHK Document 31 Filed 05/22/19 Page 7 of 10




 1            15.       Narrowing of Issues

 2            The Parties will attempt to enter into a statement of stipulated facts to be used at trial.

 3            16.       Expedited Trial Procedure

 4            At this time, the Parties do not agree to use the Court’s Expedited Trial Procedure to resolve

 5   this case.

 6            17.       Scheduling

 7            The Parties propose the following pretrial and trial schedule:

 8                  •   Completion of Fact Discovery: October 31, 2019
 9                  •   Disclosure of Expert Witnesses: December 20, 2019
10                  •   Initial Exchange of Expert Witness Reports: January 31, 2020
11                  •   Exchange of Rebuttal Expert Witness Reports: February 28, 2020
12                  •   Completion of Expert Discovery: March 31, 2020
13                  •   Deadline to file Motion for Summary Judgment: April 30, 2020
14                  •   Pretrial Conference: August 13, 2020
15                  •   Trial: September 14, 2020
16            18.       Trial
17            The Parties each have demanded a jury trial. The Parties anticipate a trial of three full trial
18   days.

19            19.       Disclosure of Non-Party Interested Entities or Persons

20            The disclosures on the docket remain accurate. Defendant has filed a “Certification of

21   Interested Entities or Persons” as required by Civil Local Rule 3-15, and restates here the content of

22   the certification. Defendant states that it has no parent corporation and that no publicly held

23   corporation owns 10% or more of its stock. There is no person or entity funding the defense of this

24   case other than Defendant itself.

25            20.       Professional Conduct

26            The attorneys of record for the Parties have reviewed the Guidelines for Professional

27

28             JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                          7
          Case 5:19-cv-00297-LHK Document 31 Filed 05/22/19 Page 8 of 10




 1   Conduct for the Northern District of California and agree to comply with such guidelines. Attorney

 2   Richard Liebowitz originally filed this case and has acted as counsel, but he has yet to seek

 3   admission to this Court pro hac vice.

 4

 5

 6
     DATED: May 22, 2019                           THE AFFINITY LAW GROUP®
 7

 8
                                                   By: /s/ Gregory P. Goonan
 9                                                    Gregory P. Goonan
                                                      Attorneys for Plaintiff
10                                                    Adlife Marketing & Communications Company,
                                                      Inc.
11

12

13

14   DATED: May 22, 2019                           KEKER, VAN NEST & PETERS LLP
15

16                                                 By: /s/ Benedict Y. Hur
                                                      Benedict Y. Hur
17                                                    Anna Porto
                                                      Attorneys for Defendant
18                                                    POPSUGAR Inc.
19

20

21   Pursuant to Civil Local Rule 5-1(i)(3), all
     signatories listed, and on whose behalf the
22   filing is submitted, concur in the filing’s
     content and have authorized the filing.
23
     /s/ Gregory P. Goonan_____________
24   Gregory P. Goonan
25

26

27

28            JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                         8
          Case 5:19-cv-00297-LHK Document 31 Filed 05/22/19 Page 9 of 10




 1

 2

 3

 4

 5

 6

 7                                    CASE MANAGEMENT ORDER

 8            The foregoing JOINT CASE MANAGEMENT STATEMENT & PROPOSED
 9   ORDER is approved as the Case Management Order for this case and all parties
10   shall comply with its provisions. [In addition, the Court makes the further orders
11   stated below:]
12

13            IT IS SO ORDERED.
14

15

16   Dated:
17
                                   ____________________________________
18                                 Hon. Lucy H. Koh
                                   United States District Judge
19

20

21

22

23

24

25

26

27

28             JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                                       9
     Case 5:19-cv-00297-LHK Document 31 Filed 05/22/19 Page 10 of 10




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28      JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER
                                       10
